         Case 1:16-cv-10386-LTS Document 356 Filed 05/14/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                Plaintiffs,

        vs.

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL

                                Defendants.


       DEFENDANTS’ ASSENTED-TO MOTION TO IMPOUND EXHIBITS TO
                    DECLARATION OF PAUL A. SASO

       Defendants Hewlett-Packard Financial Services Company, Hewlett-Packard Financial

Services (India) Private Limited, HP Inc., Hewlett-Packard Enterprise Company, and David Gill

(collectively, “Defendants”) hereby move, pursuant to Local Rule 7.2, that the Court impound the

exhibits attached to the Declaration of Paul A. Saso (“Saso Declaration”) (Dkt. No. 354),

concerning Defendants’ Reply Memorandum of Law in Further Support of Their Motion for

Spoliation Sanctions (“Reply Memorandum”) (Dkt. No. 355), until further order of the Court.

Grounds for this motion are as follows:

       1.     It is necessary for Defendants to attach several exhibits to the Saso Declaration

accompanying Defendants’ Reply Memorandum. These exhibits are documents designated by
         Case 1:16-cv-10386-LTS Document 356 Filed 05/14/20 Page 2 of 4




Plaintiffs as “CONFIDENTIAL” under the Joint Stipulated Protective Order (“Protective Order”)

entered in this case (Dkt. No. 186).

       2.      The Protective Order mandates that all materials designated as “CONFIDENTIAL”

shall be filed under seal. Dkt. No. 186, ¶ 9.

       3.      Defendants’ counsel has conferred with Plaintiffs’ counsel regarding this Motion,

and Plaintiffs assent to the filing of this Motion.

       WHEREFORE, in an effort to comply with their obligations under the Protective Order,

Defendants respectfully request that the exhibits to Defendants’ Reply Memorandum be

impounded until further order of the Court. Upon termination of the impoundment period, outside

counsel for Defendants will retrieve and take custody of the impounded materials.

Dated: New York, New York
       May 14, 2020

                                                          GIBBONS P.C.
                                                          One Pennsylvania Plaza, 37th Floor
                                                          New York, New York, 10119
                                                          (212) 613-2000

                                                          CHOATE, HALL & STEWART LLP
                                                          Two International Place
                                                          Boston, Massachusetts 02110
                                                          (617) 248-5000
                                                          Attorneys for Defendants

                                                          By: /s/ Paul A. Saso
                                                              Paul A. Saso
                                                              (admitted pro hac vice)



                     CERTIFICATION UNDER LOCAL RULE 7.1(a)(2)

        I, Paul A. Saso, counsel for Defendants, certify that on May 14, 2020, I conferred with
Dimitry Joffe, counsel for Plaintiffs, concerning the subject of this Motion. We conferred in good
faith, and counsel for Plaintiffs assented to the filing of this Motion.

                                                            /s/ Paul A. Saso


                                                      2
Case 1:16-cv-10386-LTS Document 356 Filed 05/14/20 Page 3 of 4




                                  Paul A. Saso




                              3
         Case 1:16-cv-10386-LTS Document 356 Filed 05/14/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Christina T. Lau, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using
the CM/ECF system and electronic notice will be sent to registered participants as indicated on the
Notice of Electronic Filing (NEF) on May 14, 2020.


                                             /s/ Christina T. Lau
                                             Christina T. Lau




                                                4
